Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the interview conducted 17 November 2021, Examiner agreed the proposed amendment indicating the G2B catheter has a luminal length longer than the guide catheter, as recited in independent claims 1 and 8 would overcome the rejection under Garrison’741. 
Upon further consideration, the Office notes Garrison teaches the spined catheter 320 can be replaced with traditional luminal catheter in paragraph [0089]: 
    PNG
    media_image1.png
    175
    422
    media_image1.png
    Greyscale

For this reason, the rejection under Garrison is slightly modified, but maintained. 
Additionally, to advance prosecution, the claims are further rejected using a different reference: Ferrera’660. 
Applicant argues element 400 of Garrison’741 is disclosed as a “microcatheter” at paragraph [0106] and therefore is not a “diagnostic catheter”, as recited in the claims. Applicant argues microcatheters and diagnostic catheters are used for different purposes and therefore have different structures. In particular, a diagnosic catheter is 
This argument is not persuasive. The special structure argued by the “diagnostic catheter” is not recited in the claims nor is it defined by the specification. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In this case, the claims required the diagnostic catheter to access the anatomies of an aortic arch. This function is disclosed by Garrison’741 at paragraph [0106]. For example, paragraph [0106] states : “The microcatheter 400 can be configured to be particularly suited for navigation in the cerebral vasculature.” 
Applicant further argues that Garrison’741’s element 320, identified in the rejection as the G2B, is structurally and functionally different from the claimed G2B. 
The G2B disclosed by Garrison’741 has a distal luminal section and a proximal spined section while the claim was amended to recite the device has a luminal length greater than the outer guide catheter. As discussed above, Garrison’741 discloses element 320 can be replaced with a luminal device in paragraph [0089]. 
For these reasons, the rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the outer GW” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrera et al. (US 2012/0065660). 
Claim 1: Ferrera’660 discloses an endovascular system of catheters (300; Figure 3 and paragraph [0163]) for use in an endovascular procedure for gaining access to cervical arteries and treating intracranial and cervical vascular conditions (Para. [0163], [0171]), the endovascular catheters for placement within the human vasculature between the groin and cerebral arteries (Para. [0165], access at femoral artery, which is at groin) comprising: 
an outer guide catheter (GC) (310) having a length sufficient to extend from the groin to the internal carotid artery (Para. [0165], discloses inserting 310 at the femoral artery; paragraph [0171] discloses guiding 310 to the internal carotid artery); 
a groin to brain catheter (G2B) (312) enabling aspiration through the G2B catheter (paragraphs [0167], [0168] disclose 312 can be an aspiration catheter) and having: a diameter to fit and slide within the outer guide catheter (Figure 3; paragraph [0169]); a luminal length longer than the outer guide catheter (paragraph [0167] teaches (1) an aspiration providing element can be attached to the proximal end of the 312 and (2) 312 extends distally beyond 310) and having a length sufficient to reach an intracranial clot (paragraph [0171] teaches 312 is advanced to a location proximal to a cerebral occlusion); a soft distal tip region having a length sufficient to extend from the cervical internal carotid artery of a patient to cerebral arteries of a patient (paragraph [0171] discloses the distal end of 312 is advanced to the cerebral arteries; 312 will need to be soft/flexible in order to perform this function); and a proximal region having a length sufficient to extend from the carotid artery of a patient to outside the patient through the groin (paragraph [0167])); 
a diagnostic catheter (DC) (“microcatheter” 315) having a diameter to fit and slide within the G2B (paragraph [0167]) and having a pre-shaped tip for accessing varying anatomies of an aortic arch (315 has a tip with a shape which is disclosed for accessing the anatomies of the aortic arch at paragraph [0177] ; therefore it’s considered to be “pre-shaped” tip for accessing the aortic arch) and having a length longer than the G2B (paragraph [0177]); 
(320) having a diameter to fit and slide within the DC (paragraph [0185], [0187]) and having a length longer than the DC (Figure 3 shows the guidewire is longer than the other catheters); 
where the soft distal tip region of the G2B has sufficient flexibility to ride over a DC without causing prolapse of a DC positioned at or beyond the aortic arch (Para. [0106], 312 rides over 315, and 315 has a soft distal tip region.  Since the structural limitations are met by the reference as detailed above, then it may be reasonably concluded that the functional limitations are met, i.e. the function of not causing prolapse of the DC); and where the outer GC has a stiffness enabling the outer GC to ride over the G2B without causing prolapse of the G2B and DC when the G2B and DC are positioned at or beyond the aortic arch (310 can ride over 312, therefore stiffness enables this action.  Since the structural limitations are met by the reference as detailed above, then it may be reasonably concluded that the functional limitations are met, i.e. the function of not causing prolapse of the G2B). 
Claim 6: Ferrera’660 discloses the outer guide catheter (310) is a balloon guide catheter (paragraph [0165]). 

Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Garrison et al. (US 2016/0220741), hereinafter Garrison’741.
Regarding claim 1, Garrison’741 discloses an endovascular system of catheters (Fig. 1) for use in an endovascular procedure for gaining access to cervical arteries and treating intracranial and cervical vascular conditions (Para. [0042], device treats intracranial arteries), the endovascular catheters for placement within the human vasculature between the groin and cerebral arteries (Para. [0044], lines 1-3, access at femoral artery, which is at groin) comprising: an outer guide catheter (GC) (220) having a length sufficient to extend from the groin to the internal carotid artery (Para. [0045], lines 3-6, 220 can extend from femoral artery to internal carotid artery); a groin to brain catheter (G2B) (320) enabling aspiration through the G2B catheter (Para. [0044], lines 4-5, 320 is disclosed as spined aspiration catheter; 2015/0174368 is incorporated by reference at paragraph [0075]; at paragraph [0089] teaches element 320 can be a single lumen catheter as disclosed in the ‘368 reference) and having: a diameter to fit and slide within the outer guide catheter (Fig. 8A-8B, 320 fits inside of guide catheter 220); a length longer than the outer guide catheter (Para. [0084], lines 5-8, spine 330 which is a part of catheter 320 is 5-15 cm longer than 220, therefore all of 320 must be longer than 220; as discussed in paragraph [0089], this catheter can be a single lumen catheter, in order to function, the length would need to be same as the spined version of the catheter) and having a length sufficient to reach an intracranial clot (Para. [0076], lines 1-6, distal end of 320 can reach occlusion of carotid artery); a soft distal tip region having a length sufficient to extend from the cervical internal carotid artery of a patient to cerebral arteries of a patient (Para. [0047], lines 1-3, distal portion 322 of 320 is flexible/soft; Fig. 2A, shows 320/distal portion of 320 into cerebral arteries); and a proximal region having a length sufficient to extend from the carotid artery of a patient to outside the patient through the groin (Fig. 2, proximal end of 320 is 330, which is outside groin, and shows rest of proximal region of 320 into carotid region); a diagnostic (400) having a diameter to fit and slide within the G2B (Fig. 9, 400 fits inside of G2B 320; Para. [0106], lines 400 can be advanced separate/within 320) and having a pre-shaped tip for accessing varying anatomies of an aortic arch (Para. [0106], lines 1-4, specifically shaped for navigation in vasculature) and having a length longer than the G2B (Para. [0106], lines 13-15, length of 400 can be longer than 320); a guide wire (GW) (270) having a diameter to fit and slide within the DC (Para. [0063], line 6, GW 270 can be .014”-.018”; Para. [0106], lines 17-19, DC 400 can be .021”-.027”, therefore GW is capable of fitting/sliding within DC) and having a length longer than the DC (DC 400 is microcatheter, Para. [0007], lines 27-28, indicates guidewire can be longer than microcatheter); where the soft distal tip region of the G2B has sufficient flexibility to ride over a DC without causing prolapse of a DC positioned at or beyond the aortic arch (Para. [0106], 320 rides over 400, and 320 has a soft distal tip region.  Since the structural limitations are met by the reference as detailed above, then it may be reasonably concluded that the functional limitations are met, i.e. the function of not causing prolapse of the DC); and where the outer GC has a stiffness enabling the outer GC to ride over the G2B without causing prolapse of the G2B and DC when the G2B and DC are positioned at or beyond the aortic arch (220 can ride over 320, therefore stiffness enables this action.  Since the structural limitations are met by the reference as detailed above, then it may be reasonably concluded that the functional limitations are met, i.e. the function of not causing prolapse of the G2B); 
Regarding claims 2 and 3, Garrison’741 discloses the G2B (320) proximal region has a length of 85-120 cm: Para. [0121], lines 11-12, entire length of 330 which 
Further, Garrison’368 teaches the length of catheter 105 is 100-130 cm in order to allow the catheter to pass through a transfemoral access site to a cerebral clot. The first 85-120 cm of catheter 105 can be considered the proximal region and the final 10-20 cm can be considered the distal region, meeting the claim limitation. 
Regarding claim 4, Garrison’741 discloses the stiffness of the G2B proximal region is greater that the stiffness of the G2B distal tip region (Para. [0047], lines 1-4, distal end is flexible, proximal end is stiff).
Further, Garrison’368 teaches the catheter 105 (which can function as the G2B catheter, as outlined in the rejection to claim 1 above) has a stiffer proximal region and more flexible distal region (111) (paragraph [0021]). 
Regarding claim 6, Garrison’741 discloses the guide catheter is a balloon guide catheter (Fig. 7, 220 includes balloon 246).
Regarding claim 7, Garrison’741 discloses in Criado et al. (US 8,157,760), hereinafter Criado which is incorporated by reference in Para. [0060] by Garrison’741 a pump for operative connection to a proximal end of a G2B (Criado: Fig. 11, pump is connected to catheter 110), the pump enabling antegrade flow through the G2B to assist in maintaining antegrade circulation pressure during intracranial access (Criado: Col. 17, lines 8-18, antegrade flow is cycled through catheter to maintain antegrade flow in arteries) and retrograde flow through the G2B after a clot has been accessed and during clot aspiration (Criado: Col. 17, lines 19-63, retrograde flow is introduced to remove emboli/clots when found in vasculature).
Regarding claim 8, Garrison’741 discloses an endovascular method for gaining access to cervical arteries and treating intracranial and cervical vascular conditions (Fig. 2), the endovascular method for placement a catheter system within the human vasculature between the groin and cerebral arteries comprising the steps of: a. introducing a quadra-axial catheter system through a groin puncture (Fig. 2A, catheter system goes in at groin), the quadra-axial catheter system comprising an outer guide catheter (GC) (220) having a length sufficient to extend from the groin to the internal carotid artery (Para. [0045], lines 3-6, 220 can extend from femoral artery to internal carotid artery); a groin to brain catheter (G2B) (320) enabling aspiration through the G2B catheter (Para. [0044], lines 4-5, 320 is disclosed as spined aspiration catheter; 2015/0174368 is incorporated by reference at paragraph [0075]; at paragraph [0089] teaches element 320 can be a single lumen catheter as disclosed in the ‘368 reference) and having: a diameter to fit and slide within the outer guide catheter (Fig. 8A-8B, 320 fits inside of guide catheter 220); a length longer than the outer guide catheter (Para. [0084], lines 5-8, spine 330 which is a part of catheter 320 is 5-15 cm longer than 220, therefore all of 320 must be longer than 220; as discussed in paragraph [0089], this catheter can be a single lumen catheter, in order to function, the length would need to be same as the spined version of the catheter) and having a length sufficient to reach an intracranial clot (Para. [0076], lines 1-6, distal end of 320 can reach occlusion of carotid artery); a soft distal tip region having a length sufficient to extend from the cervical internal carotid artery of a patient to cerebral arteries of a patient (Para. [0047], lines 1-3, distal portion 322 of 320 is flexible/soft; Fig. 2A, shows 320/distal portion of 320 into cerebral arteries); and a proximal region having a length sufficient to extend from the carotid artery of a patient to outside the patient through the groin (Fig. 2, proximal end of 320 is 330, which is outside groin, and shows rest of proximal region of 320 into carotid region); a diagnostic catheter (DC) (400) having a diameter to fit and slide within the G2B (Fig. 9, 400 fits inside of G2B 320; Para. [0106], lines 400 can be advanced separate/within 320) and having a pre-shaped tip for accessing varying anatomies of an aortic arch (Para. [0106], lines 1-4, specifically shaped for navigation in vasculature) and having a length longer than the G2B (Para. [0106], lines 13-15, length of 400 can be longer than 320); a guide wire (GW) (270) having a diameter to fit and slide within the DC (Para. [0063], line 6, GW 270 can be .014”-.018”; Para. [0106], lines 17-19, DC 400 can be .021”-.027”, therefore GW is capable of fitting/sliding within DC) and having a length longer than the DC (DC 400 is microcatheter, Para. [0007], lines 27-28, indicates guidewire can be longer than microcatheter); where the soft distal tip region of the G2B has sufficient flexibility to ride over a DC without causing prolapse of a DC positioned at or beyond the aortic arch (Para. [0106], 320 rides over 400, and 320 has a soft distal tip region.  Since the structural limitations are met by the reference as detailed above, then it may be reasonably concluded that the functional limitations are met, i.e. the function of not causing prolapse of the DC); and where the outer GC has a stiffness enabling the (220 can ride over 320, therefore stiffness enables this action.  Since the structural limitations are met by the reference as detailed above, then it may be reasonably concluded that the functional limitations are met, i.e. the function of not causing prolapse of the G2B); 
b. advancing the catheter system to the descending aorta (Fig. 2A shows catheter system advanced to descending aorta); 
c. advancing the GW and DC to a desired carotid artery and manipulating the GW into the desired carotid artery (Para. [0126], lines 2-5, discusses advancing/manipulating GW to carotid artery; Para. [0126], lines 13-16, DC 400 is used instead of tapered dilator 340 to go to carotid artery); 
d. advancing the GW to the cerebral arteries (Fig. 2A, occlusion site is in cerebral arteries; Para. [0126], lines 1-5, GW is advanced to occlusion site which is in cerebral arteries); 
e. advancing the G2B over the GW and DC to the cerebral arteries (Para. [0126], lines 5-7, G2B 320 is advanced over GW and DC); 
f. advancing the GC over the G2B to the base of the skull (Fig. 2A, shows 220 at base of skull, Para. [0125]-[0126], GC 220 goes over G2B 320); and, 
g. withdrawing the DC and GW (Para. [0126], lines 12-16, guidewire and DC 400 can be removed).
Regarding claim 9, Garrison’741 discloses includes advancing the GW and DC to the cerebral arteries prior to step e (Para. [0126], indicates GW and DC are moved separate to G2B).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera’660.  
Claims 2, 3: Ferrera’660 teaches the limitations of claims 2 and 3 except for the length of the G2B and specifically that the length of the distal tip region is 10-20 cm and the length of the proximal region is 85-120 cm. 
Ferrera’660 shows the length of the outer guide catheter is about 90-100 cm (or less than 90 cm or more than 100 cm) (paragraph [0165]) and the length of the microcatheter is about 135-175 cm long (or less than 90 cm or longer than 175 cm) (paragraph [0177]). It would be obvious that given the disclosed function of Ferrera’660 for accessing a region proximal to the distal end of the microcatheter and distal to the distal end of the outer guide catheter, the G2B (312) of Ferrera’660 would have a length greater than the outer guide catheter and less than the microcatheter. This length is between 95 and 140 cm (i.e. distal tip region of 10-20 cm + proximal region of 85-120 cm = 95-140 cm total length) in light of the disclosed lengths of Ferrera’s guide catheter and microcatheter. Regarding the specific lengths of the distal tip region and proximal region, one of ordinary skill in the art could interpret the first 85-120 cm as the proximal  
In light of these teachings, it would have been obvious to one of ordinary skill in the art that the G2B catheter of Ferrera’660 is between 95-140 cm in light of the reasons presented above. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the length of the G2B catheter in order to access a particular part of the body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrera’660, as applied to claim 1, further in view Garrison et al. (US Patent Application 2015/0174368). 
Ferrera’660 teaches the limitations of claim 4 except that the distal end of the G2B catheter (312) has a more flexible distal region and a stiffer proximal region. 
As discussed in the rejection, Ferrera’660s’ G2B catheter (312) is for applying aspiration to a cerebral clot (paragraphs [0167], [0168]). 
Like Ferrera’660, Garrison’368 is directed towards an aspiration catheter (105) for use in the cerebral vessels (paragraph [0032]). Garrison’368 teaches it is advantageous to provide the catheter (105) with a softer distal tip (111) in order to allow the catheter to navigate the carotid artery curvature in order to reach target sites in the cerebral arteries (paragraph [0022]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrera’660, as applied to claim 1, further in view of Hong (US 2005/0216044).
Claim 5: Ferrera’660 teaches the system can include more than one guidewire (paragraph [0185]), but fails to disclose the second guidewire has a greater stiffness than the first guidewire. 
Hong, in the same art of vascular occlusion devices and methods, teaches introducing a first guidewire, then withdrawing a first guidewire, and introducing a second guidewire  having a stiffness greater than the stiffness of the first guidewire (Para. [0025], W1 is flexible guidewire, W2 is stiff guidewire) for the purpose of probing or crossing an occlusion (Para. [0025], [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Ferrera’660 with a second guidewire which is stiffer than the first guidewire, as taught by Hong, in order to have a guidewire of sufficient stiffness in order to probe or cross an occlusion (Para. [0025], [0042]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrera’660, as applied to claim 1, further in view of Criado et al. (US Patent 8,157,760). 
Claim 7: Ferrera’660 discloses a pump or other known aspiration device for operative connection to a proximal end of the G2B (paragraph [0167]). However, Ferrara’660 fails to specifically disclose the pump enables antegrade flow through the 
Criado’760 teaches an access catheter 110 (column 15, line 51), similar to the G2B catheter in Ferrera’660 (see Ferrera’660 element 312 as described in paragraph [0167]) . Criado’760’s pump for operative connection to a proximal end of a G2B (Criado: Fig. 11, pump 1110 is connected to catheter 110), the pump enabling antegrade flow through the G2B to assist in maintaining antegrade circulation pressure during intracranial access (Criado: Col. 17, lines 8-18, antegrade flow is cycled through catheter to maintain antegrade flow in arteries) and retrograde flow through the G2B after a clot has been accessed and during clot aspiration (Criado: Col. 17, lines 19-63, retrograde flow is introduced to remove emboli/clots when found in vasculature).
Criado’760 teaches this arrangement is advantageous in order to flush the arteries prior to reestablishing antegrade flow (column 17, lines 8-14) and to improve the ability to capture emboli when the risk of emboli release is increased (column 17, lines 1-6). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Ferrera’660 with a pump having the functions taught by Criado’760 because Ferrera’660 teaches using a known aspiration device (Ferrera’660 paragraph [0167]) and Criado’760 teaches his particular pump is advantageous to flush the arteries prior to reestablishing antegrade flow column 17, lines 8-14) and to improve the ability to capture emboli when the risk of emboli release is increased (column 17, lines 1-6). 
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera’660 in view of Garrison’741. 
Claim 8: Ferrera’660 introducing a quadra-axial catheter system through a groin puncture (paragraph [0165] states guide catheter 310 is inserted into the femoral artery; this is in the groin). The claimed details of the quadra-axial catheter system are disclosed by Ferrera’660 – see the rejection to claim 1 above. 
Ferrera’660 teaches advancing the GW 320 and DC 315  to a desired carotid artery (paragraph [0185] teaches advancing the DC 315 and GW 320 through the vasculature and through the clot; paragraph [0171] teaches advancing these elements to the carotid artery).
Ferrera’660 teaches advancing the GW to the cerebral artery (paragraph [0185] teaches advancing the GW to the clot; paragraph [0171] teaches the occlusion is in the middle cerebral artery (MCA)). 
The method further includes advancing the G2B (312) over the GW (320) and to the cerebral arteries (paragraph [0171] teaches advancing the G2B to the clot which is in the MCA; paragraph [0185] teaches the catheter system is advanced over the GW). 
Ferrera’660 teaches advancing the G2B to the cerebral arteries (paragraph [171] teaches advancing the G2B to a location adjacent to the occlusion, which can be in the MCA). 
paragraph [0171] teaches advancing the GC to the common carotid artery which is at the base of the skull). 
The DC and GW of Ferrera’660 are at least withdrawn at the conclusion of surgery. 
Ferrera’660 does not explicitly teach advancing the G2B over the DC, advancing the GC over the G2B. 
Garrison’741 is directed towards a similar clot treatment method in which a quadra-axial catheter system is provided including: a GC (220), a G2B (320), a DC (400), and a guidewire (270). 
Garrison’741 teaches: 
a) introducing the catheter system through a groin puncture (Figure 2a), 
b) advancing the catheter system through the ascending aorta (Figure 2a); 
c) advancing the GW (270) and DC (400) to a carotid artery (paragraph [0126], lines 2-5 teach advancing the GW to the carotid artery; paragraph [0126], lines 13-16, state  DC 400 is used instead of tapered dilator 340 to go to carotid artery); 
d) advancing the GW (270) to the cerebral artery (Figure 2a shows the occlusion site is in the cerebral arteries; paragraph [0126] states the GW is advanced to the occlusion site); 
e) advancing the G2B (320) over the GW (270) and DC (400) (paragraph [0126], lines 13-16 teach the G2B 320 is advanced over the GW 270 and DC 400). 
paragraph [0125], [0126] and Figure 2a show the GC 220 is advanced to the base of the skull); 
g) the GW (270) and DC (400) are withdrawn (paragraph [0126], lines 12-16). 
Claim 9: Garrison’741 teaches the GW (270) and DC (400) are advanced to the cerebral arteries before the G2B (320) (paragraph [0126] shows the GW and DC are moved separately from the G2B). 
Garrison’741 teaches these steps are advantageous to optimize the ability to aspirate the clot while minimizing the distal emboli and minimizing the blood loss from embolization (paragraph [0128]). It would have been obvious to one of ordinary skill in the art to modify the method of Ferrera, such to include advancing the G2B over the DC, advancing the GC over the G2B, as taught by Garrison’741, in order to provide the stated advantages. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrera’660 in view of Garrison’741, as applied to claim 8, further in view of Hong. 
Claim 10: Ferrera’660 teaches the system can include more than one guidewire (paragraph [0185]), but fails to disclose the second guidewire has a greater stiffness than the first guidewire. 
Hong, in the same art of vascular occlusion devices and methods, teaches introducing a first guidewire, then withdrawing a first guidewire, and introducing a second guidewire  having a stiffness greater than the stiffness of the first guidewire (Para. [0025], W1 is flexible guidewire, W2 is stiff guidewire) for the purpose of probing or crossing an occlusion (Para. [0025], [0042]).
 have a guidewire of sufficient stiffness in order to probe or cross an occlusion (Para. [0025], [0042]).
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison’741 in view of Hong (US 2005/0216044).
Regarding claim 5 and 10, Garrison’741 discloses the invention essentially as claimed as discussed above regarding claims 1 and 8, and further discloses a second GW (Para. [0063], lines 13-15, second guidewire can be placed), and removing the GW and introducing a second GW (Para. [0063], lines 13-15).
However, Garrison’741 does not expressly disclose the stiffness of the second guidewire, specifically it being greater than the first guidewire.
Hong, in the same art of vascular occlusion devices and methods, teaches introducing a first guidewire, then withdrawing a first guidewire, and introducing a second guidewire  having a stiffness greater than the stiffness of the first guidewire (Para. [0025], W1 is flexible guidewire, W2 is stiff guidewire) for the purpose of probing or crossing an occlusion (Para. [0025], [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second guidewire of Garrison’741 to be stiffer than the first guidewire as taught by Hong in order to have a guidewire of sufficient stiffness in order to probe or cross an occlusion (Para. [0025], [0042]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        14 January 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771